                              Attorneys ol Low


                              l'Abbate, Balkan, Colavita & Contini, t,r,L
                              100 Eagle Rock Avenue, Suite 220, East HanoveL, NJ 07936
                              T   97   3.428 4824 F. 91 3.428.1036
                              www.lbcclawcom




Amy M. Monahan
Partner
amon ahan@ lbcclaw. com

Direct Dial: (516) 837-7385

                                                                               December 20,2019

VIA ECF

Magistrate Judge Anne Y. Shields
United States District Court
Eastern District of New York
100 Federal Plaza
Central lslip, NY 11722

          Re:       Carl Joel Dorestant and Wendv Dolce v. Ford Phase ll Realtv Corp. et al.
                    lndex No.      19-CV-2270 (DRH-AYS)
                    Our File No    1 69R-1 03574



Dear Magistrate Judge Shields:

       We represent defendants Ford Phase ll Realty Corp. ("Ford Realty) and Lucille
Gallo ("Gallo") (collectively the "Realty Defendants") in the referenced matter. We write
with consent of all parlies to provide the Court with a Joint Status Report regarding
whether further discovery is required before the parties are prepared to proceed with
depositions.

       With respect to Tier I Discovery, there are a few outstanding issues which the
parties anticipate can be resolved by January 3,2020.

          All parties consent to having this matter proceed to Court Ordered Mediation.
The parties also agree that if the case fails to be resolved at Court Ordered Mediation,
that a Court Ordered Settlement Conference should be scheduled, prior to commencing
Tier ll. The parties agree there will be no Tier Il discovery during this time.

     Plaintiffs believe that further document discovery, including interrogatories, is
needed before commencing depositions. The Defendants believe that no additional
document discovery or interrogatories are needed.




                                                 1001 FLanklin Avenue, Garden City, New YoLk 11530
                                                         T. 516.294.8844 F. s16.z94.8zoz
                                              2

        With respect to depositions, Defendants would seek to depose each plaintiff;
  plaintiffs have indicated they want to depose all defendants (four depositions) as well as
  i*o non-party witness who were previously affiliated with Ford Realty, Charles
  Schreyer, a real estate agent who had been an independent contractor affiliated with     ,



  and curtis Rudolf, the former office Manager of Ford Realty.

        The parties wish to modify the Tier ll Discovery Plan which was submitted prior to
  the October 30, 2O1g lnitial Conference, in order to allow time for a Court Ordered
  Mediation and possible Settlement Conference. Enclosed is a modified Tier ll
  Discovery Plan.

                                                  Respectful lY subm itted,




  AMM/aml                                         Amy M      onahan
  Enclosure


  cc     Wendy Dolce, Esq.
         DOLCE LAW PLLC
         Attorn eys for Pl ai ntiffs
         44 Court Street, Suite 1217
         Brooklyn, New York 11201

         Paul E. Levitt, Esq
         VITALE & LEVITT, PC
         Atto rn eys fo r D efe n d ants
         Carol Moore and Kevin Moore
         445 Broad Hollow Road, Suite 400
         Melville, New York 11747




ffid{::
